DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 11,026,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and the patent are directed to similar subject matter which are not patently distinct from each other.
For claim 1, U.S. Patent claims a neural network system configured to learn from training examples of radio frequency (RF) signals; and circuitry configured to: label a first set of fifth generation (5G) radio frequency (RF) signals originated from a first type of source and a second set of 5G RF signals originated from a second type of source; artificially add at least one RF impairment randomly to each labelled example of the first set of 5G RF signals and the second set of 5G RF signals, wherein randomization of artificially added RF impairment to each labeled example corresponds to addition of different RF impairments randomly to different labeled examples; train the neural network system with a plurality of labelled examples, wherein each labelled example includes the artificially added RF impairment; and execute a plurality of functionalities of a 5G modem based on the trained neural network system (see claim 1).
For claim 2, U.S. Patent claims wherein the first set of 5G RF signals are software application-generated 5G RF signals with known labels, and wherein the second set of 5G RF signals are 5G RF signals captured over-the-air (OTA) from one or more 5G radio access nodes (RANs) (see claim 2).
For claim 3, U.S. Patent claims wherein the circuitry is further configured to decode synchronization signals from 5G new radio (NR) synchronization signal (SS) burst that includes a plurality of synchronization signal blocks (SSBs), based on the trained neural network system, wherein the 5G NR SS burst is transmitted by use of one or more directional beams by a base station and captured by the communication system to decode the synchronization signals based on the trained neural network system for time-frequency synchronization (see claim 3).
For claim 4, U.S. Patent claims wherein the circuitry is further configured to extract master information block (MIB) based on the trained neural network system, wherein the MIB is broadcast system information periodically transmitted by a base station (see claim 4).
For claim 5, U.S. Patent claims wherein the circuitry is further configured to extract beam identifier (ID) of a beam of 5G RF signal having a highest Received Signal Strength Indicator (RSSI) among a plurality of RSSI associated with a plurality of beams of 5G RF signals, based on the trained neural network system (see claim 6).
For claim 6, U.S. Patent claims wherein the circuitry is further configured to utilize the trained neural network system to detect an input 5G RF signal having a new RF impairment (see claim 1).
For claim 7, U.S. Patent claims wherein the circuitry is further configured to extract physical cell identifier (ID) of a serving base station from the input 5G RF signal based on the trained neural network system (see claim 5).
For claim 8, U.S. Patent claims wherein the circuitry is further configured to: decode a physical downlink shared channel (PDSCH) used for downlink data transmission from the input 5G RF signal; and decode a physical uplink shared channel (PUSCH) used for uplink data transmission from the input 5G RF signal based on the trained neural network system (see claim 7).
For claim 9, U.S. Patent claims wherein the circuitry is further configured to demodulate the input 5G RF signal having the new RF impairment based on the trained neural network system (see claim 9).
For claim 10, U.S. Patent claims wherein the circuitry is further configured to classify modulation associated with the input 5G RF signal based on the trained neural network system (see claim 10).
For claim 11, U.S. Patent claims wherein the circuitry is further configured to detect an order of modulation of a physical downlink shared channel (PDSCH) and a physical uplink shared channel (PUSCH) from the input 5G RF signal based on the trained neural network system independent of decoding of data from the 5G RF signal (see claim 13).
For claim 12, U.S. Patent claims wherein the circuitry is further configured to train the neural network system to perform channel equalization in presence of noise (see claim 12).
For claim 13, U.S. Patent claims wherein the neural network system comprises a plurality of convolutional neural networks (CNN) layers followed by a Softmax layer (see claim 14).
For claim 14, U.S. Patent claims wherein the neural network system comprises a combination of a plurality of convolutional neural networks (CNN) layers and a plurality of long short-term memory (LSTM) layers followed by Softmax layer (see claim 15).
For claim 15, U.S. Patent claims wherein the neural network system comprises a combination of a plurality of convolutional neural networks (CNN) layers and a plurality of gated recurrent units (GRU) layers followed by Softmax layer (see claim 16).
For claim 16, U.S. Patent claims  labelling, by the circuitry, a first set of fifth generation (5G) radio frequency (RF) signals originated from a first type of source and a second set of 5G RF signals originated from a second type of source; artificially adding, by the circuitry, at least one RF impairment randomly to each labelled example of the first set of 5G RF signals and the second set of 5G RF signals, wherein randomization of artificially added RF impairment to each labeled example corresponds to addition of different RF impairments randomly to different labeled examples; training, by the circuitry, the neural network system with a plurality of labelled examples, wherein each labelled example includes the artificially added RF impairment; and executing a plurality of functionalities of a 5G modem based on the trained neural network system (see claims 17 and 20).
For claim 17, U.S. Patent claims further comprising decoding, by the circuitry, synchronization signals from 5G new radio (NR) synchronization signal (SS) burst that includes a plurality of synchronization signal blocks (SSBs) based on the trained neural network system, wherein the 5G NR SS burst is transmitted by use of one or more directional beams by a base station and captured by the communication system to decode the synchronization signals based on the trained neural network system for time-frequency synchronization (see claim 18).
For claim 18, U.S. Patent claims further comprising extracting physical cell identifier (ID) of a serving base station from an input 5G RF signal based on the trained neural network system (see claim 5).
For claim 19, U.S. Patent claims , further comprising: demodulating, by the circuitry, the input 5G RF signal having a new RF impairment; and classifying, by the circuitry, modulation associated with the input 5G RF signal (see calm 19).
For claim 20, U.S. Patent claims further comprising demodulating, by the circuitry, an input 5G RF signal having the new RF impairment based on the trained neural network system (see claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’Shea (US 11,228,379 B1), O’Shea (US 2018/0308013 A1), West et al. (US 2020/0143279 A1) and Chen et al. (NPL/ “Artificial Neural Networks-Based Machine Learning for Wireless Networks: A Tutorial”) are cited to show 5G SIGNALS DETECTION USING NEURAL NETWORK.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464